Hodden, J.,
delivered the opinion of the court.
The only question presented by this appeal that deserves notice is whether or not the claims allowed appellee against the estate of T. H. Oden, deceased, by the lower court, were barred on account of not having been probated, registered, and allowed within the year after the first publication of notice to creditors to present their claims; which question involves the application of section 2103, Code of 1906 (section 1771, Hemingway’s Code), and section 2107, Code of 1906 (section 1775, Hemingway’s Code), and are set out:
“2103. Notice to Creditors. — It shall be the duty of the executor or administrator to publish in some newspaper in the county a notice requiring all persons having claims against the estate to have the same probated and registered by the clerk of the court granting letters, within one year, which notice shall state that a failure to probate and register for one year will bar the claim, and the time when the letters were granted; and the notice shall be published for three consecutive *56weeks, and proof of the publication shall be filed with the clerk. If a paper be not published in the county, notice by posting at the court house door, and three other places of public resort in the country shall suffice, and affidavit of such posting filed shall be evidence thereof in any controversy in which the fact of such posting shall be brought into question.”
“2107. Claims Registered Within One Tear or Barred. — All claims against the estate of a deceased person, whether due or not, shall be registered, probated, and allowed, in the court in which the letters testamentary or of administration were granted, within one year after the first publication of notice to creditors to present their claims; otherwise the same shall be barred, and a suit shall not be maintained thereon in any court, even though the existence of the claim may have been known to the executor or administrator.”
The proof in the case before us shows, and the chancellor so held under the facts, that the notice by the administrator to creditors to probate their claims within the year was hot published for three consecutive weeks, but for a less period of time; and it also appears that proof of publication was not made and filed with the clerk as required by the statute.
In order to successfully invoke the benefit.of the statute which bars the creditor’s claim upon failure to probate within one year after publication of notice, it must be shown clearly that the requirements of the statute have been substantially met in all respects. There was a failure to comply with the statute in this case. Especially is this true, in that, no proof of publication was filed with the clerk as required therein; therefore the claims allowed by the decree of the chancellor were not barred by limitation, and the decree is affirmed.

Affirmed.